Citation Nr: 0511301	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 until December 1968.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an May 
2002 rating decision of the Boise, Idaho Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for diabetes mellitus (rated 20 percent) 
and for coronary artery disease as secondary to the diabetes 
(30 percent).  In September 2004 the RO granted special 
monthly compensation for erectile dysfunction secondary to 
the diabetes.  The veteran disagreed with the rating for 
diabetes.  


FINDINGS OF FACT

1.  From the effective date of service connection (May 24, 
2001), the veteran's diabetes mellitus is reasonably shown to 
have required insulin, a restricted diet and regulation of 
activities, but has not been manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider. 

2.  Diabetic neuropathy was first diagnosed on May 28, 2003 
and has consistently been characterized by mild sciatic nerve 
neuralgia resulting in numbness, tingling and pain in the 
toes and feet.  


CONCLUSIONS OF LAW

1.  A 40 percent rating is warranted for the veteran's 
diabetes mellitus. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119 Diagnostic 
Code (Code) 7913. 

2.  From May 28, 2003, separate 10 percent ratings are 
warranted for neuralgia of each foot secondary to diabetes 
mellitus.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R.  §4.124a, Codes 8520, 8720 (2004).    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
mandates of the VCAA are met. 

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  An October 2001 
(prior to the rating appealed) letter from the RO did not 
specifically cite the VCAA, but informed the veteran of what 
was needed to establish entitlement to the benefit sought and 
of his and VA's responsibilities in claims development.  The 
initial rating decision in May 2002, an April 2003 statement 
of the case (SOC) and a September 2004 supplemental SOC 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why his claim was denied.  The 
April 2003 SOC properly provided notice as to the 
"downstream" issue of an increased rating.  See VAOPGCPREC 8-
2003.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the October 2001 letter asked him to submit or identify any 
additional evidence that would support his claim.  This was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA medical treatment 
and asked him to submit or identify any other evidence that 
might be pertinent to his claim.  The veteran identified 
records from the medical providers treating him for his 
coronary artery disease and VA obtained these records.  The 
veteran also submitted records from a private diabetic 
treatment provider.  VA arranged for eye examinations in 
August 2002 and April 2004, and diabetes mellitus general 
medical examinations in April 2002 and April 2004.  The 
veteran has not identified any additional pertinent evidence 
that is outstanding.  VA's assistance obligations are met.  
No further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.	Factual Background

A December 2001 VA progress note indicates that that the 
veteran was taking both oral hypoglycemics and insulin for 
diabetes.

An April 2002 VA diabetes mellitus evaluation showed 
diagnoses of diabetes mellitus and coronary artery disease.  
Physical examination showed a 1+ non-pitting edema in the 
lower extremities.  Neurological examination showed cranial 
nerves intact and 5/5 motor strength in upper and lower 
extremities bilaterally.  Sensation was intact to light touch 
and vibratory sensation in the upper and lower extremities 
bilaterally.  Deep tendon reflexes were normal and 
symmetrical in upper extremities.  Patella and ankle jerk 
reflexes were diminished to trace to 1+ in the lower 
extremities bilaterally.  The veteran indicated that he was 
trying to be compliant with his diet, avoiding starch and 
sugary foods and increasing his intake of protein and 
vegetables.  He engaged in regular mild exercise, walking on 
a treadmill for 30 minutes, 2 to 3 times per week.  He 
complained of occasional right hand numbness and stated that 
his feet were cold all the time.  He denied any lower 
extremity numbness or parasthesias or bowel or bladder 
dysfunction and also denied any severe episodes of 
hypoglycemia or diabetic ketoacidosis.

On April 2002 physical examination at Mountain States Medical 
clinic the diagnoses were poorly controlled insulin dependent 
type II diabetes, coronary artery disease, hyperlipidemia, 
gastroesophageal reflux disease (GERD), fatigue and pedal 
edema.  The veteran also had a head sore on his head that was 
not healing well.

A June 2002 letter from a treating physician's assistant 
indicates that the veteran has to limit himself to part time 
work secondary to decreased visual acuity and 
photosensitivity from staring at his computer for too long a 
time.  He also has occasional sciatic nerve pain that limits 
standing and the capacity to sit for periods of greater than 
four hours.  He had a propensity to become hypoglycemic which 
was symptomatic, and was very compliant in his insulin regime 
and with his diet.

A July 2002 progress note from Mountain States Medical shows 
a diagnosis of insulin dependent diabetes.  The veteran 
indicated that he had been doing a lot of work on his house, 
reaggravating his right arm and right sciatica.    

An August 2002 eye examination showed a diagnosis of diabetes 
without retinopathy and dry eye.  Uncorrected vision was 
20/200 near and far in both eyes and corrected vision was 
20/25 near and far in both eyes.  

Progress notes from Mountain States Medical from December 
2002 and February 2003 show diagnoses of insulin dependent 
diabetes and coronary artery disease.  In March 2003 a mild 
infection of the right thumb and problems with toenails 
becoming ingrown and infected were noted.

In an April 2003 statement, the veteran indicated that he had 
to restrict his activities due to susceptibility to 
hypoglycemia and infection and difficulty healing.  His 
hypoglycemic episodes were quite incapacitating although he 
had not needed to call 911 or otherwise seek immediate 
medical assistance.  

A May 28, 2003 Mountain States Medical progress note shows an 
additional diagnosis of diabetic neuropathy.  The veteran 
indicated that he was still having a lot of intermittent 
problems with his feet with his fungal toenails sometimes 
becoming ingrown and inflamed if he was not wearing open toed 
shoes.  He was also having intermittent dysesthesias in his 
left hand radiating from his left elbow over the last week 
and intermittent thumb numbness and shooting pain for the 
last few months.  He indicated that he was very exercise 
intolerant, becoming rapidly hypoglycemic with any 
significant, sustained exercise.     

In the comment section of the veteran's June 2003 
authorization to release information from Mountain States 
Medical, his treating physicians' assistant indicated that he 
had brittle blood sugar control that with excessive exercise 
or activity could lead to significant hypoglycemic symptoms.  
VA treatment records from September 2003 to March 2004 show 
insulin dependent diabetes, impotence and coronary artery 
disease by history.  An April 2004 VA eye examination showed 
that corrected visual acuity was 20/20 bilaterally.  The 
diagnosis was mild non proliferative neuropathy secondary to 
diabetes.   

On April 2004 VA diabetes mellitus general examination, the 
diagnosis was diabetes mellitus II, requiring insulin and 
poorly controlled with complications of peripheral 
neuropathy, coronary artery disease, erectile dysfunction and 
mild non-proliferative diabetic retinopathy based on the 
results of the April 2004 eye examination.  The veteran 
indicated that he tried to follow a high protein diet for 
diabetic and weight control.  He had episodes of low blood 
sugar about eight times per month with symptoms of sweating, 
weakness, black spots in his eyes and nausea and that it took 
him about two hours to return to a normal state.  He also 
noted symptoms of numbness, tingling and/or pain in his feet 
attributable to diabetic neuropathy.  The tip of his toes had 
had a feeling of being on fire, with pain and pressure on 
them for three years.  The right foot was worse than the 
left.  He also had some tingling on the bottom of the feet.  
He had dysesthesia with shoes on and discomfort of the feet 
from bed covers.  He also had progressive erectile 
dysfunction problems over the past six years.    He was only 
able to work part time due to fatigue from diabetes.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The reported complications of the veteran's diabetes mellitus 
include coronary artery disease, erectile dysfunction, mild 
diabetic retinopathy and peripheral neuropathy.  Coronary 
artery disease and erectile dysfunction are separately rated 
and those ratings are not before the Board at this time.  

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted for diabetes, of itself, since the rating being 
assigned reflects the degree of severity shown during the 
entire course of the appeal period.   

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The veteran's diabetes mellitus is rated under 38 C.F.R. § 
4.119, Code 7913 of VA's Rating Schedule.  Under Code 7913, a 
20 percent rating is assigned for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
where insulin, a restricted diet, and regulation of 
activities are required.  A 60 percent rating is warranted 
where insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  See Note 1 to Code 7913.

The record shows that the veteran requires insulin and a 
restricted diet.  There is also evidence that the diabetes 
requires the veteran to regulate his activities.  At the 
April 2004 VA examination, the veteran indicated that his 
diabetes limited him to part time work.   There is no 
evidence of record refuting this assertion.  Also, both the 
veteran's treating physicians assistant and the VA examiner 
listed significant problems with hypoglycemia, with the 
physician's assistant specifically finding that excessive 
exercise or activity could lead to significant hypoglycemic 
symptoms.  Given that the veteran has to limit how much he 
works and exercises, must take care to avoid becoming 
hypoglycemic and must care for himself when he does become 
hypoglycemic, it is reasonably shown that he is required to 
regulate his activities.  Consequently he is entitled to a 
rating of 40 percent for the underlying diabetes mellitus, of 
itself.  A higher (60 percent) rating is not warranted as 
hospitalizations or diabetic care provider visits due to 
ketoacidosis or hypoglycemic reactions are not shown.  In 
fact, the veteran has affirmatively indicated that he has not 
required immediate medical attention for any episode of 
hypoglycemia.

Furthermore, peripheral neuropathy secondary to diabetes has 
been diagnosed.  The neuropathy is manifested by neuralgia in 
both lower extremities.  There are sensory changes only and 
this is consistent with a level of disability equivalent to 
mild incomplete paralysis warranting a 10 percent rating 
under 38 C.F.R.  §4.124a, Codes 8520, 8720.  Since it is 
present in both feet, a 10 percent rating is warranted for 
each foot.   A rating in excess of 10 percent is not 
warranted as more than mild symptoms, consistent with more 
than mild incomplete paralysis of the sciatic nerve are not 
shown.  The first clinical evidence of diabetic neuropathy of 
record is on May 28 2003.  Consequently, the separate 10 
percent ratings for neuropathy of each foot are warranted 
from that date. 

The veteran's diabetic retinopathy does not warrant a 
separate rating as it is non-compensable; corrected vision is 
20/20, bilaterally.  


ORDER

A 40 percent rating is granted for the veteran's diabetes 
mellitus.

Separate 10 percent ratings are granted for peripheral 
neuropathy of each foot, secondary to diabetes mellitus 
effective May 28, 2003.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


